Exhibit 10.63

UNITED CONTINENTAL HOLDINGS, INC.

ANNUAL INCENTIVE PROGRAM

(Adopted pursuant to the 2017 Incentive Compensation Plan)

1. Purpose. This United Continental Holdings, Inc. Annual Incentive Program (the
“Program”) has been adopted by the Compensation Committee (the “Committee”) of
the Board of Directors of United Continental Holdings, Inc., a Delaware
corporation (the “Company”), to implement in part the “Cash Incentive Award”
provisions of the United Continental Holdings, Inc. 2017 Incentive Compensation
Plan, as amended from time to time (the “2017 Plan”). The Program is intended to
provide a method for attracting, motivating, and retaining officers and
employees of the Company and its subsidiaries and to compensate such officers
and employees based on performance measures of the Company and its consolidated
subsidiaries as described herein. The Program and participation hereunder shall
be subject to the terms of the 2017 Plan; provided, however, to the extent that
terms of the 2017 Plan reference requirements related to Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), which were eliminated by
the Tax Cuts and Jobs Act of 2017, the Committee may eliminate such requirements
with respect to any award granted pursuant to this Program to the extent
consistent with any transition relief issued by the Internal Revenue Service
relating to the elimination of the performance-based compensation exemption
under Section 162(m) of the Code.

2. Participants. Each individual who is an Eligible Employee on the first day of
a fiscal year of the Company or who becomes an Eligible Employee after the first
day of a fiscal year shall become a Participant and receive the opportunity to
receive an Annual Incentive Payment with respect to such fiscal year only if
such individual is selected by the Administrator in its sole discretion (subject
to the terms of any applicable employment agreement) for participation in the
Program with respect to such fiscal year prior to the last day of such fiscal
year. Selection by the Administrator for participation in the Program for a
fiscal year or portion thereof constitutes a Cash Incentive Award under the 2017
Plan. The Chief Executive Officer of the Company (the “CEO”) shall have the
power to terminate any Participant’s participation in the Program upon written
notice to such Participant of such termination and, only in the case of a
Participant who is subject to section 16 of the Securities Exchange Act of 1934,
as amended (“Section 16”), subject to ratification of such action by the
Committee.

3. Definitions. Where the following words and phrases are used in the Program,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:

(a) “Administrator” means the Committee or the CEO of the Company, subject to
the provisions of Section 4.

(b) “Annual Incentive Payment” means, with respect to a Participant for a fiscal
year, the dollar amount calculated by multiplying such Participant’s Target
Opportunity with respect to such fiscal year by the applicable incentive
percentage (i.e., Entry Incentive Percentage, Target Incentive Percentage,
Stretch Incentive Percentage, and provided that the Administrator may provide
for

 

1



--------------------------------------------------------------------------------

varying percentages (including through linear interpolation) between performance
levels) determined by the Administrator based on the satisfaction of the
performance measure(s) as may be established by the Committee under the Program,
which performance measures may include Earning Per Share, Pre-tax Income,
performance measures set forth in the 2017 Plan or such other secondary
performance measures as may be selected by the Administrator.

(c) “Base Salary” with respect to a fiscal year means the Participant’s base
annual salary with respect to such fiscal year payable or paid, as applicable,
by the Company or a consolidated subsidiary, as in effect on a date specified by
the Administrator or over a period specified by the Administrator for such
fiscal year as determined by the Administrator at the time such Participant
commences participation in the Program for such fiscal year (except as otherwise
specifically provided in the Program).

(d) “Broad Based Payment” means, with respect to a fiscal year, that a payment
has been or will be paid under the Company’s broad-based profit sharing plan to
the participants in that plan with respect to such fiscal year.

(e) “Change of Control” means, with respect to the Cash Incentive Award at
issue, a “Change of Control” as defined in the 2017 Plan as in effect on the
date that the Committee makes the designations enumerated in Section 4(b) for
such Cash Incentive Award.

(f) “Change of Control Level” with respect to a fiscal year means the amount
established by the Committee as the Change of Control Level with respect to such
fiscal year pursuant to Section 4 hereof.

(g) “Change Year” means the fiscal year during which a Change of Control occurs.

(h) “Disability” means, with respect to a Participant, the disability of such
Participant such as would entitle such Participant to receive disability income
benefits pursuant to the long-term disability plan of the Company or a
subsidiary then covering such Participant or, if no such plan exists or is
applicable to such Participant, the permanent and total disability of such
Participant within the meaning of section 22(e)(3) of the Code.

(i) “Eligible Employee” means any individual who is an officer of the Company or
a subsidiary.

(j) “Entry Incentive Percentage” means, with respect to a Participant for a
fiscal year, that percentage established by the Administrator as the Entry
Incentive Percentage with respect to such Participant for such fiscal year
pursuant to Section 4 hereof.

(k) “Entry Level” with respect to a fiscal year means the amount established by
the Committee as the Entry Level of the specified performance measure(s) with
respect to such fiscal year pursuant to Section 4 hereof.

 

2



--------------------------------------------------------------------------------

(l) “Participant” means an Eligible Employee who has received a Cash Incentive
Award under the Program with respect to a fiscal year of the Company pursuant to
Section 4.

(m) “Performance Target” means, with respect to a fiscal year, the minimum level
of the performance measure(s) as may be established by the Administrator that
must be achieved for such fiscal year in order for a Participant to be eligible
to receive an Annual Incentive Payment for such fiscal year.

(n) “Pre-tax Income” means, with respect to each fiscal year, the aggregate
consolidated net income adjusted to exclude reported income taxes of the Company
for such fiscal year as shown on the Company’s consolidated financial statements
for such fiscal year and as further adjusted by the Committee for any other
objectively determinable component of Pre-Tax Income, as determined by the
Committee in its sole and absolute discretion.

(o) “Stretch Incentive Percentage” means, with respect to a Participant for a
fiscal year, that percentage established by the Administrator as the Stretch
Incentive Percentage with respect to such Participant for such fiscal year
pursuant to Section 4 hereof.

(p) “Stretch Level” with respect to a fiscal year means the amount established
by the Committee as the Stretch Level of the specified performance measure(s)
with respect to such fiscal year pursuant to Section 4 hereof.

(q) “Target Incentive Percentage” means, with respect to a Participant for a
fiscal year, that percentage established by the Administrator as the Target
Incentive Percentage with respect to such Participant for such fiscal year
pursuant to Section 4 hereof.

(r) “Target Level” with respect to a fiscal year means the amount established by
the Committee as the Target Level of the specified performance measure(s) with
respect to such fiscal year pursuant to Section 4 hereof.

(s) “Target Opportunity” means, with respect to a Participant for a fiscal year,
a dollar amount established by the Administrator as the Target Opportunity for
such Participant with respect to such fiscal year (which, in the discretion of
the Administrator, may be expressed as a percentage of such Participant’s Base
Salary for such fiscal year (or different percentages of such Participant’s Base
Salary with respect to different portions of such fiscal year)).

4. Administration.

(a) The Program shall be administered by the Administrator, so that (i) Cash
Incentive Awards made to, and the administration (or interpretation of any
provision) of the Program as it relates to, any person who is subject to
Section 16, shall be made or effected by the Committee, and (ii) Cash Incentive
Awards made to, and the administration (or interpretation of any provision) of
the Program as it relates to, any person who is not subject to Section 16, shall
be made or effected by the Committee or the CEO, unless the Program specifies
that the Committee shall take specific action (in which case such action may
only be taken by

 

3



--------------------------------------------------------------------------------

the Committee) or the Committee (as to any Award described in this clause
(ii) or the administration or interpretation of any specific provision of the
Program) specifies that it shall serve as Administrator. Notwithstanding the
foregoing, the Committee may from time to time in its discretion put any
conditions and restrictions on the powers that may be exercised by the CEO in
his or her capacity as Administrator. The action of a majority of the members of
the Committee shall be the act of the Committee.

(b) With respect to each fiscal year of the Company during the term of the
Program, beginning on or after January 1, 2018:

(i) the Committee shall establish in writing the Entry Level, the Target Level,
the Stretch Level, and the Change of Control Level with respect to each
objective performance measure as may be established by the Committee for such
fiscal year for purposes of the Program; and

(ii) the Administrator shall establish in writing the Entry Incentive
Percentage, the Target Incentive Percentage and the Stretch Incentive Percentage
for such fiscal year for each individual who is selected by the Administrator to
be a Participant in the Program for such fiscal year; provided, however, that
the Administrator may allocate the Entry Incentive Percentage, the Target
Incentive Percentage and the Stretch Incentive Percentage fully to a single
Performance Target or may allocate a portion of such percentages to multiple
performance measures as may be established by the Administrator for such
Participant with respect to such fiscal year.

Each designation of Entry Level, Target Level, Stretch Level, and Change of
Control Level with respect to a performance measure shall be subject to
adjustment by the Committee in its discretion, and each designation of Entry
Incentive Percentage, Target Incentive Percentage and Stretch Incentive
Percentage shall be subject to adjustment as determined by the Administrator in
its discretion. At the time the Committee makes the designations described in
the first sentence of this Section 4(b) with respect to a fiscal year, the
Committee may designate a maximum reduction percentage (which may range from 0%
to 100%) that may be applied by the Administrator to an Annual Incentive Payment
for such fiscal year pursuant to Section 5(b)(ii). At the time a Participant
receives an award under the Program for a fiscal year, the Administrator shall
determine the manner in which such Participant’s Base Salary and Target
Opportunity for such fiscal year shall be determined.

(c) With respect to each fiscal year during which the Program is effective, and
in no event later than the time that will permit the Company to pay any required
Annual Incentive Payment for such fiscal year within the time period prescribed
in Section 5, the Committee shall certify in writing (including by electronic
mail transmission), except as otherwise provided in Sections 6 and 7 below,
prior to the payment of any Annual Incentive Payment, whether the Performance
Target has been achieved for such fiscal year and, if so, the level of the
Performance Target achieved. For purposes of the preceding sentence, approved
minutes of the Committee meeting in which the certification is made shall be
treated as a written certification.

(d) The interpretation and construction by the Administrator of any provision of
the Program, and any determination or action by the Administrator pursuant to
any provision hereof, shall be final and conclusive for all purposes, and each
Participant’s

 

4



--------------------------------------------------------------------------------

participation in the Program is expressly subject to the foregoing. The
Administrator shall not be liable for any action or determination taken or made
in good faith or upon reliance in good faith on the records of the Company or
information presented to the Administrator by the Company’s officers, employees,
or other persons (including the Company’s outside auditors) as to matters such
member reasonably believes are within such other person’s professional or expert
competence. If a Participant disagrees with any decision, determination, or
action made or taken by the Administrator, then the dispute shall be limited to
whether the Administrator has satisfied its duty to make such decision or
determination or take such action in good faith.

5. Annual Incentive Payments.

(a) If (i) the Committee certifies in writing, in accordance with Section 4(c),
that the Performance Target has been met for a fiscal year, and (ii) the Broad
Based Payment has been or will be paid with respect to such fiscal year, then
each Participant in the Program who has remained continuously employed by the
Company or a subsidiary from the date that he or she became a Participant with
respect to such fiscal year until the last day of such fiscal year, and who has
not otherwise surrendered the related Cash Incentive Award to the Company, shall
receive, as soon as reasonably practicable after the applicable certification by
the Committee described in Section 4(c) above with respect to such fiscal year
(but in no event later than March 15 of the year following the end of such
fiscal year), a cash payment equal to the Annual Incentive Payment, if any, for
such Participant with respect to such fiscal year. For purposes of clarity, if
the applicable Performance Target has not been achieved or the Broad Based
Payment has not been (or will not be, as the case may be) paid for a fiscal
year, then no Annual Incentive Payment shall be payable with respect to such
fiscal year.

(b) (i) Notwithstanding the provisions of Section 5(a) and, except as provided
in the last sentence of this subparagraph, notwithstanding the provisions of
Section 6(a), the Committee shall have the right, in its sole discretion, to
reduce or eliminate any Annual Incentive Payment with respect to a fiscal year
that is otherwise payable pursuant to such Sections if the Committee determines
in its discretion that such reduction or elimination is appropriate and in the
best interest of the Company based on the Company’s unrestricted cash, cash
equivalents, and short-term investments and cash readily accessible under the
Company’s unused lines of credit as of the end of such fiscal year; provided,
however, that any such reduction or elimination shall apply in a uniform and
nondiscriminatory manner to all Participants who are, but for the application of
this paragraph, entitled to receive an Annual Incentive Payment under such
Sections with respect to such fiscal year. The Committee shall not have the
right under this subparagraph to reduce or eliminate any Annual Incentive
Payment that is payable pursuant to Section 6(b), Section 7 or, following a
Change of Control, Section 6(a).

(ii) Notwithstanding the provisions of Section 5(a), in addition to any
reduction to an Annual Incentive Payment that may be required pursuant to the
provisions of Section 5(b)(i), the Administrator shall have the right, in its
sole discretion, to reduce the Annual Incentive Payment of a Participant with
respect to a fiscal year that is otherwise payable to such Participant pursuant
to Section 5(a); provided, however, that such reduction shall not be greater
than the Annual Incentive Payment that would have otherwise been payable
(determined prior to any reduction pursuant to Section 5(b)(i)) multiplied by
the maximum reduction percentage, if any, for the applicable fiscal year as
determined pursuant to Section 4(b). Any action by the Administrator pursuant to
this subparagraph may vary among individual Participants. The Administrator
shall not have the right under this subparagraph to reduce any Annual Incentive
Payment that is payable pursuant to Section 6 or Section 7.

 

5



--------------------------------------------------------------------------------

(c) Except as otherwise provided by the Administrator at the time a person
becomes a Participant, if a person becomes a Participant after the first day of
a fiscal year, then such Participant’s Annual Incentive Payment, if any, with
respect to such fiscal year shall be pro-rated based on a fraction, the
numerator of which is the number of days during the period beginning on the date
of such Participant’s commencement of participation in the Program for such
fiscal year and ending on the last day of such fiscal year, and the denominator
of which is 365. Notwithstanding the foregoing, pro-ration shall not be required
if the Target Opportunity applicable with respect to such Participant has been
established with respect to such Participant’s Base Salary earned for such
fiscal year, in which case the Base Salary earned shall automatically reflect a
pro-ration of the incentive opportunity.

6. Payments upon Certain Terminations of Employment. Notwithstanding the
provisions of Section 5:

(a) If a Participant’s employment or transition agreement, if any, with the
Company or a subsidiary thereof provides for an annual incentive payment (or
pro-rated portion thereof) with respect to the fiscal year in which such
Participant terminates employment, then payment shall be made in accordance with
the terms of such employment or transition agreement without regard to the
continuous employment requirement set forth in Section 5.

(b) If a Participant does not have an employment agreement with the Company or a
subsidiary thereof, or if any such employment agreement does not provide for an
annual incentive payment (or pro-rated portion thereof) in the event the
Participant’s employment terminates by reason of death or Disability, then with
respect to the fiscal year during which such Participant’s termination of
employment due to death or Disability occurs, (i) the performance measure(s) as
may be established by the Committee for such fiscal year shall be deemed to be
achieved at a level equal to the Target Level, (ii) the Broad Based Payment
shall be deemed to have been paid, and (iii) the Annual Incentive Payment shall
be paid to the Participant or the Participant’s estate (as the case may be)
within 30 days following the Participant’s termination of employment on a
pro-rated basis, calculated based on a fraction, the numerator of which is the
number of days during the period beginning on the first day of such fiscal year
(or, if later, the date of such Participant’s commencement of participation in
the Program for such fiscal year) and ending on the date of the Participant’s
termination of employment due to death or Disability, and the denominator of
which is 365.

(c) With respect to Sections 6(a) and 6(b), such payment shall be based on the
Participant’s rate of annual base salary as in effect immediately prior to his
or her termination of employment (except, with respect to Section 6(a), as
otherwise provided in the Participant’s employment or transition agreement).
Additionally, with respect to Section 6(b), the applicable certification of the
achievement of the performance goal by the Committee described in Sections 4 and
5 above shall not be required.

 

6



--------------------------------------------------------------------------------

7. Payments upon a Change of Control. Notwithstanding the provisions of
Section 5, if a Change of Control occurs, then the following shall apply with
respect to each Participant who is employed by the Company or a subsidiary on
the day immediately preceding the Change of Control:

(a) With respect to the Change Year, (i) the Performance Target shall be deemed
to be achieved at the Change of Control Level, (ii) the Broad Based Payment
shall be deemed to have been paid, (iii) the Annual Incentive Payment (pro-rated
based on a fraction, the numerator of which is the number of days during the
period beginning on the date of the Participant’s commencement of participation
in the Program for such Change Year and ending on the date of the Change of
Control, and the denominator of which is 365) shall be paid to the Participant
on or before March 15 of the year following the Change Year, and (iv) such
Participant shall not be entitled to any other Annual Incentive Payment with
respect to the Change Year.

(b) The payment described in Section 7(a) shall be based on the Participant’s
rate of annual base salary as in effect on the first day of such Change Year
(or, if higher, as in effect immediately prior to the occurrence of the Change
of Control). Additionally, with respect to Section 7(a), the applicable
certification of the achievement of the performance goal by the Committee
described in Sections 4 and 5 above shall not be required.

8. Amendments, Termination and Other Matters.

(a) Subject to the other provisions of this Section 8, the Program may be
amended from time to time or terminated by the Committee; provided that the
Program may not be amended or terminated in a manner that would materially
impair the rights of any Participant with respect to any outstanding Cash
Incentive Award with respect to a fiscal year that has ended prior to such
amendment or termination without the consent of such Participant, and may not be
amended or terminated in contemplation of or in connection with a Change of
Control, nor may any Participant’s participation herein be terminated in
connection with a Change of Control, unless adequate and effective provision for
the making of all payments otherwise payable pursuant to Section 7 of the
Program (as in effect on the date that the Committee makes the designations
enumerated in Section 4(b) with respect to the applicable Cash Incentive Award)
with respect to such Change of Control shall be made in connection with any such
amendment or termination.

(b) Except as otherwise provided in a Participant’s employment or transition
agreement with the Company or a subsidiary of the Company, (i) participation in
the Program by a Participant shall terminate upon such Participant’s termination
of employment with the Company and its subsidiaries or as otherwise set forth
herein, and (ii) no Participant shall have any right to continue to participate
in the Program or have any vested right to any incentive or other payment
hereunder (except as aforesaid in connection with a Change of Control and except
with respect to fiscal years that have already ended prior to such amendment or
termination or prior to such Participant’s termination of employment with the
Company and its subsidiaries).

 

7



--------------------------------------------------------------------------------

(c) Participation in the Program shall not confer any right of future
employment. The Program is not intended to create a pension or welfare benefit
plan and is intended to be exempt from application of the Employee Retirement
Income Security Act of 1974, as amended. The Program is unfunded and shall not
create, or be construed to create, a trust or separate fund or funds, and each
Participant shall be entitled to look only to the Company for any benefit
hereunder, and shall have no greater right than an unsecured creditor of the
Company.

(d) No liability whatsoever shall attach to or be incurred by any past, present
or future stockholders, officers, directors, or employees, as such, of the
Company or any of its subsidiaries, under or by reason of the Program or the
administration thereof, and each Participant, in consideration of receiving
benefits and participating hereunder, expressly waives and releases any and all
claims relating to any such liability.

(e) No incentive payment or Cash Incentive Award or other right, title,
interest, or benefit hereunder shall ever be assignable or transferable, or
liable for, or charged with any of the torts or obligations of a Participant or
any person claiming under a Participant, or be subject to seizure by any
creditor of a Participant or any person claiming under a Participant. No
Participant or any person claiming under a Participant shall have the power to
anticipate or dispose of any incentive payment, Cash Incentive Award or other
right, title, interest, or benefit hereunder in any manner until the same shall
have actually been distributed free and clear of the terms of the Program.
Incentive payments hereunder shall be payable only to the Participant (or in the
event of the death of a Participant, to such Participant’s estate).
Notwithstanding the preceding provisions of this paragraph, the Company shall
comply with the terms of any qualified domestic relations order providing for
the transfer or assignment of all or any portion of a Participant’s interest
under the Program. The provisions of the Program shall be binding on all
successors and assigns of a Participant, including without limitation the estate
of such Participant and the executor, administrator or trustee of such estate,
or any receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

(f) Wherever appropriate herein, words used in the singular shall be considered
to include the plural, and words used in the plural shall be considered to
include the singular. The masculine gender, where appearing in the Program,
shall be deemed to include the feminine gender.

(g) The Program shall be construed in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.

(h) Notwithstanding any provision in Sections 5(c), 6 or 7 to the contrary, if a
Participant’s Annual Incentive Payment for a fiscal year is to be pro-rated
pursuant to the terms of the Program, and if such Participant’s Target
Opportunity for such fiscal year changed during such fiscal year, then any such
pro-ration shall be subject to adjustment by the Administrator in an equitable
and appropriate manner to the extent the Administrator determines to be
necessary to reflect such change in such Participant’s Target Opportunity and to
prevent the enlargement of the benefit intended to be provided to the
Participant under the Program for such fiscal year.

 

8



--------------------------------------------------------------------------------

9. Clawback. Notwithstanding any provision in the Program to the contrary, the
payments provided under the Program shall be subject to a clawback to the extent
necessary to comply with applicable law including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any Securities and Exchange Commission rule, or to comply with any Company
policy in effect as of the date of grant of such award.

10. Tax Withholding. The Company shall have the right to withhold from any
payment hereunder all applicable federal, state, local and other taxes as
required by law.

11. Effective Date. The Program shall be effective as of the date of its
adoption by the Committee and shall be applicable to fiscal years of the Company
beginning on or after January 1, 2018.

 

9